DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/17/2021 has been entered.
Response to Amendment
Applicant is reminded that no claim text shall be presented for any claim in the claim listing with the status of "canceled" (37 CFR 1.121).  Note claim 7.  In the interest of compact prosecution the amendment is entered and claim 7 is canceled.  
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not fully persuasive. On page 9 of the Remarks, Applicant argues that the motion sensing system disclosed by Leung fails to suggest a modification to the remote units 14 of the Atias DAS, or to its activity sensors 26, whereby motion detection radar information is obtained by one remote units using frequencies received from 
The independent claims as amended are rejected in view of Siu as previously applied to claims 9 and 14.  An additional rejection is also made in view of Wilson-Langman.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 6 and 12 are amended to require that receive channel(s) receive “from the other remote unit a band of frequencies centered around a first frequency”.   However, the specification discloses that a remote unit transmits a continuous tone, not a band of frequencies. The band of frequencies centered around the first frequency is produced by the continuous tone being Doppler shifted by scattering of the signal by targets ([0034]).   Therefore the band of frequencies is not “from the other remote unit” and the receive channel(s) are not configured to receive such a band from the first unit as is claimed.  The amendment introduces new matter.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 10, 11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atias et al. (20140233442) in view of Leung et al. (2013/0005280) and Siu et al. (8,536,998). Claims 1-5, 10, 11, 15-19 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Atias in view of Leung and Wilson-Langman et al. (10,082,561).
Regarding claims 1, 2, 4, 5, 10, 11, 15-18,  Atias discloses a hybrid (DAS) and motion detection system (Figure 2) with corresponding method, the system comprising: a head-end unit (16) communicatively coupled to a plurality of remote units (14), wherein the head-end unit is configured to receive downlink signals from at least one base station (Fig 4, 70) and transmit downlink signals to the plurality of remote units that are derived from the downlink signals received from the at least one base station, and receive uplink signals from the plurality of remote units, and transmit uplink signals to the at least one base station that are derived from the uplink signals received from the plurality of remote units ([0041], [0044]), the plurality of remote units configured with one or more transceiver channels for providing wireless communications service within a coverage area using the uplink signals and the downlink signals (Fig. 5, [0044]). 
Atias discloses obtaining motion detection information associated with an object or person located within the coverage area (via activity motion sensors 26). Atias does not specifically disclose that the motion detection information is “radar information”, which is interpreted as requiring that the information is obtained via reflected RF signals.  Likewise, while the invention of Atias uses a “signal processing module” (e.g. 96, 98) in the remote unit to communicate the uplink and downlink signals with the head end unit (Fig. 5),   Atias does not disclose that the remote unit is further configured to 
Leung discloses remote units for a wireless network having channels for integrated wireless communication and radar sensing capability (Abstract) and which selectively operate in designated time periods (Figure 5) in either a wireless communication mode or “radar security mode”, in which motion is detected. See also paragraph [0025].  Accordingly, Leung discloses a signal processor (106) in the remote unit that is configured to process frequencies received by the channels to generate motion detection radar information. It would have been obvious to one of ordinary skill in the art to provide the motion detection by modifying the system of Atias to use radar motion sensing information by integrating the radar capability disclosed by Leung into the remote units of Atias, including alternating communication (DAS) and radar security modes in order to reduce cost and complexity associated with the separate motion detector approach of Atias as explained by Leung ([0010]).  Regarding the language that the remote or head end unit determines a “security condition” and operates in a “radar security mode”, the language is not interpreted to require anything more than acquiring motion sensor data and recognizing whether or not motion exists, as this has “security” relevance. However it is separately observed that Leung discloses security applications ([0003]) and it would have nonetheless been obvious to use the motion detection capability of the system of Atias as modified by Leung at least in part for security purposes in order to provide burglar alarm protection (e.g. after hours in the disclosed building) with predictable results.  

Additionally regarding claims 5 and 18, a determination of if motion detection information exceeds a threshold for determining a security condition is conventional practice in the field of motion detecting and is disclosed by Leung ([0028]).  This would have been obvious to employ in the system of Atias as modified by Leung and Siu or Wilson-Langman in order to prevent false alarms.     
Regarding claim 3, the claim describes conventional uplink/downlink DAS communication and is disclosed by Atias (e.g. [0044]).
Regarding claim 19, the remote unit of Atias as modified by Leung and Siu or Wilson-Langman obtains the motion detection radar information via continuous wave Doppler radar (Leung [0025]).
Claims 8, 9, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atias in view of Leung and Siu, or Atias in view of Leung and Wilson-  as applied to claims 1, 10, and 15 above, and further in view of Kandar et al. (“Simulation of Spread Spectrum Radar using Rake at the Receiver End”).
Atias as modified does not disclose transmitting a pseudo-noise modulated signal and receiving a plurality of signals via a rake receiver.  However, the use of spread spectrum (pseudonoise modulated) signals and a rake receiver was common practice in the field of wireless communications at the time the invention was filed and had also been shown to be advantageous in a multi-transmitter, multipath environment for radar by Kandar (pages 39-44, sections 3-5).  Because Atias as modified would have multiple remote units with overlapping coverage areas in an indoor environment, one of ordinary skill in the art would recognize that the system would be subject to interference and multipath effects.  It would have been obvious to one of ordinary skill in the art to employ pseudonoise modulated signals and a rake receiver design as suggested by Kandar in order to eliminate or minimize these effects (Kandar page 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646